            Case 2:19-cr-00301-GMN-DJA Document 87 Filed 06/29/20 Page 1 of 4



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     christopher.lin@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                    )
                                                  )   Case No.: 2:19-cr-00301-GMN-DJA
10                   Plaintiff,                   )
                                                  )   STIPULATION TO CONTINUE THE
11                                                )   CHANGE OF PLEA DATE
            vs.                                   )   (First Request)
                                                  )
12   JAMAJE BAILEY,                               )
                                                  )
13                   Defendant.                   )
                                                  )
14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, CHRISTOPHER LIN, Assistant

17   United States Attorney, representing the United States of America, and JAMES

18   ORONOZ, Esq., counsel for defendant BAILEY:

19          THAT THE CHANGE OF PLEA HEARINGS CURRENLTY SCHEDULED on

20   July 1, 2020, be continued and reset no earlier than 30 days when convenient for the Court.

21   1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

22          Nevada issued Temporary General Order 2020-03, which found that due to the

23          outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of

24          Nevada, the declaration by the Governor of the State of Nevada of a public health
          Case 2:19-cr-00301-GMN-DJA Document 87 Filed 06/29/20 Page 2 of 4



 1        emergency due to the spread of COVID-19 in Nevada, and the declaration of local

 2        emergencies by local governments due to COVID-19, including Clark County, the

 3        Court has sustained “reduced ability to obtain an adequate spectrum of jurors,” and

 4        it noted the effects of public health recommendations, including “social distancing

 5        measures.” General Order 2020-03 accordingly continued all civil and criminal

 6        trials until April 10, 2020, pending further order of the Court and found that “the

 7        ends of justice are best served by ordering the continuances, which outweighs the

 8        best interests of the public and any defendant’s right to a speedy trial under 18

 9        U.S.C. § 3161(h)(7)(A).”

10   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

11        Nevada issued Temporary General Order 2020-04 (collectively with General Order

12        2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

13        continued to spread,” resulting in the need for “more aggressive social-distancing

14        measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

15        State of Nevada ordered the closure of many business establishments and strongly

16        encouraged all citizens to stay home.” Accordingly, the Court ordered the

17        temporary closure of the Clerk’s office, and implemented other changes, including

18        “striving to eliminate in-person court appearances.” In the event any hearing must

19        go forward, the Court will conduct the hearing via video or teleconference. The

20        Court will vacate or amend General Order 2020-04 no later than April 30, 2020.

21   3.   On March 30, 2020, TGO 2020-05 (collectively with TGO 2020-03 and TGO 2020-

22        04), noting that “the Judicial Conference of the United States found that emergency

23        conditions due to the national emergency declared by the President have affected

24        and will materially affect the functioning of the federal courts generally.” TGO
                                              2
           Case 2:19-cr-00301-GMN-DJA Document 87 Filed 06/29/20 Page 3 of 4



 1          2020-05 further stated that felony pleas and sentencings could not be conducted in

 2          person without “seriously jeopardizing public health and safety” and should only be

 3          held via video conference if postponing the proceedings would cause “serious harm

 4          to the interests of justice.” This authorization is effective for 90 days.

 5   4.     On April 9, 2020, the Chief Judge of the U.S. District Court for the District of

 6          Nevada issued an Amendment to the Temporary General Order 2020-03 further

 7          continuing criminal trials past April 10, 2020.

 8          In light of the ongoing health concerns surrounding the COVID-19 virus, counsel

 9   for defendant and counsel for the Government agree to this continuance. This continuance

10   is not sought for the purpose of delay but to adhere to recommendations related to

11   prevention and spread of COVID-19. Further, counsel for the defendant agrees that this

12   delay will not cause serious harm to the interest of justice and the defendant agrees. No

13   prejudice to the defendant will occur because of this continuance. The defendant agrees to

14   this continuance.

15          This is the first request for a continuance of the change of plea date.

16
               DATED this 26th day of June, 2020.
17

18                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
19

20                                                /s/ Christopher Lin_____________
                                                  CHRISTOPHER LIN
21                                                Assistant United States Attorney

22
                                                  /s/ James Oronoz   _________
23                                                JAMES ORONOZ, ESQ.
                                                  Counsel for Defendant BAILEY
24
                                                 3
           Case 2:19-cr-00301-GMN-DJA Document 87 Filed 06/29/20 Page 4 of 4



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00301-GMN-DJA
 4                 Plaintiff,                      )
                                                   )   ORDER TO CONTINUE THE
                                                   )   CHANGE OF PLEA DATE
 5         vs.                                     )
                                                   )
 6   JAMAJE BAILEY,                                )
                                                   )
 7                 Defendants.                     )
                                                   )
                                                   )
 8

 9
           Based on the stipulation of counsel, the Court finds that good cause exists to continue
10
     Defendant BAILEY’s change of plea date currently set for July 1, 2020 at 11:00 a.m., to
11
     August 5, 2020 at 1:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.
12

13
           DATED this ___
                       29 day of June, 2020.

14

15
                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                               4
